Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 1 of 12 PagelD# 2

[| L &

JUN ~ 8 2019 |

IN THE UNITED STATES DISTRICT COURT FOR THE CLERK US-DSTHICT CoUar
ALEXANDRIA, VIRGINIA |

 

 

 

 

 

EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA }
) Criminal No. | © Q
Vv. ) | MI NST
) The Honorable Ivan D. Davis
JESUS DELGADO, ) United States Magistrate Judge
)
Defendant. )

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Richard L. Harrison, a Special Agent with the Drug Enforcement Administration (DEA),

being duly sworn, do depose and state as follows:
INTRODUCTION

1, I have been a Special Agent with the DEA for over 8 years. I am currently
assigned to the DEA High Intensity Drug Trafficking Area (HIDTA) Task Force located in
| Annandale, Virginia. As a DEA Special Agent, I have investigated and assisted in the
investigation of narcotics traffickers located in the District of Columbia, Maryland, and Virginia.
I have previously participated in a variety of investigations, which resulted in the arrest and
conviction of narcotics dealers and money launderers. -

2. During my employment with the DEA, I have received training in interview and
interrogation techniques, arrest procedures, search warrant applications, surveillance, undercover
operations, operations involving cooperating sources, and in a variety of other investigative tools
available to law enforcement officers.

3. Through my experience as a DEA Special Agent, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of proceeds

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 2 of 12 PagelD# 3

derived from the sale of narcotics, and how drug trafficking organizations work. I have been
involved in the use of various investigative techniques, including: interviewing informants and
cooperating sources; conducting physical surveillance; consensual monitoring and recording of
both telephonic and non-telephonic communications; analyzing telephone pen register and caller
identification data; conducting court authorized electronic surveillance; analysis of financial
documents and records; and preparing and executing search warrants, all of which have led to
substantial seizures of narcotics, firearms, contraband, and drug related assets.

4, This affidavit is being submitted in support of a criminal complaint charging JESUS
DELGADO with conspiracy to knowingly and intentionally distribute and possess with the intent
to distribute 500 grams or more of a mixture or substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of Title 21 , United States Code, Sections
841(a)(1) and 846. |

5. The facts and information contained in this affidavit are based upon my personal
knowledge of this investigation as well as information obtained from other state and federal law
enforcement officers. All observations not personally made by me were relayed to me by the
individuals who made them or are based on my review of reports, documents, and other physical
evidence obtained during the course of this investigation.

6. This affidavit contains only the information necessary to support probable cause
for an arrest warrant. The information contained in this affidavit is not intended to include each
and every fact and matter observed by me or known to the | government in the course of this
investigation.

PROBABLE CAUSE

7. DEA Washington Division Office (WDO) Annandale HIDTA Group 12 and the

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 3 of 12 PagelD# 4

Prince William County Police Department are investigating a drug trafficking organization
(DTO) involved in the distribution of cocaine in Northern Virginia.

8. In mid-February 2019, a cooperating source! (hereafter referred to as “CS”)
provided law enforcement with the name of a cocaine supplier in Northern Virginia. This
supplier was known to the CS as “LOCO” later identified by law enforcement as Jesus
DELGADO (“DELGADO”).

9, In late February 2019, the CS agreed to participate in a controlled purchase of
four ounces of cocaine from DELGADO. Law enforcement agents met with the CS at a staging
area on February 26, 2019, and searched him for currency and contraband with negative results.
Law enforcement provided the CS with $4,400 in cash and an audio recording device. In the
presence of law enforcement, the CS phoned DELGADO. DELGADO instructed the CS to
drive to 14449 Village Drive, Woodbridge, Virginia, to purchase the four ounces of cocaine.
DELGADO told the CS that he would send an unnamed female courier to conduct the
transaction.

10. Law enforcement then followed the CS’s vehicle to 14449 Village Drive,
Woodbridge, Virginia. Shortly after the CS arrived at this location, surveillance units observed
an unknown black female (later identified as Kai Johnson through various law enforcement
databases) driving a black Ford Explorer bearing Virginia license plate UTL8020 (registered to
Kai Kalamaze JOHNSON, 4329 Wensley Ct., Woodbridge, Virginia), enter the area of Village

Drive and stop near the CS’s location. The CS then went to the passenger side of the Explorer

 

‘The CS has been a cooperating source with Prince William County since February 2019. The CS will be
referenced in the masculine regardless of actual gender. The CS is cooperating with law enforcement because of
pending narcotics charges. The CS has provided information to law enforcement concerning DELGADO that has
been corroborated by information obtained from various public databases, law enforcement databases, and
subpoenaed telephone records. The CS’ information has never been found to be false or misleading, For these
reasons, I consider the CS to be reliable.

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 4 of 12 PagelD# 5

and placed $4,400 in cash on the passenger seat, at which time he was given the four ounces of
cocaine by JOHNSON. The CS and JOHNSON had little to no conversation during the
transaction.

11. Once the transaction was complete, surveillance units observed JOHNSON leave
the area in the Explorer. Surveillance units followed the Explorer a short distance and then
terminated surveillance. The CS returned to the staging area where he provided law enforcement
with the approximately four ounces of suspected cocaine that he obtained during the transaction.
Law enforcement also retrieved the audio recording and searched the CS for currency and
contraband with negative results, A field test of the suspected cocaine confirmed the presence of
cocaine. Law enforcement submitted the substance to the Virginia Department of Forensic
Science, Northern Lab for further testing, storage, and safekeeping. The laboratory results are
pending.

12, On or about March 14, 2019, law enforcement used the CS to conduct another
controlled purchase from DELGADO. On this date, law enforcement met the CS at a staging
area and searched him for currency and contraband with negative results. Law enforcement
provided the CS with $2,400 in cash and an audio recording device. In the presence of law
enforcement, the CS phoned DELGADO, asking to purchase two ounces of cocaine.

DELGADO again told the CS that an unnamed female would meet him at 14449 Village Drive,
Woodbridge, Virginia, to conduct the transaction.

13. Law enforcement then followed the CS’s vehicle to 14449 Village Drive,
Woodbridge, Virginia. Shortly after the CS arrived at that location, surveillance units observed
JOHNSON, driving her black Ford Explorer bearing license plate UTL8020, arrive and park

nearby. In a manner similar to the February 26, 2019 controlled purchase, the CS went to the

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 5 of 12 PagelD# 6

passenger side of the Explorer and; with little to no conversation, exchanged the $2,400 for
approximately two ounces of cocaine.

14. Once the transaction was complete, surveillance units observed JOHNSON leave
the area in the Explorer. Surveillance units followed the Explorer as it drove to various
commercial locations — including a PNC Bank ATM — near Woodbridge and Dumfries, Virginia,
ultimately terminating surveillance when the Explorer arrived at 16611 Flotilla Way,
Woodbridge, VA.

15. At the conclusion of the transaction, the CS returned to the staging area where he
provided law enforcement with the approximately two ounces of suspected cocaine that he
obtained during the transaction. Law enforcement also retrieved the audio recording and
searched the CS for currency and contraband with negative results. A field test of the suspected
cocaine confirmed the presence of cocaine. Law enforcement submitted the substance to the
Virginia Department of Forensic Science, Northern Lab for testing, storage, and safekeeping.
The laboratory results are pending.

16. On April 24, 2019, the Honorable Teresa Carroll Buchanan, United States
Magistrate Judge for the Eastern District of Virginia, signed a GPS tracking warrant for the black
Ford Explorer bearing Virginia license plate UTL8020.

17. On or about April 25, 2019, law enforcement used the CS to conduct another
controlled purchase of approximately two ounces of cocaine. On this date, law enforcement met
the CS at a staging area and searched him for currency and contraband with negative results.
Law enforcement provided the CS with $2,400 in cash and an audio recording device. In the
presence of law enforcement, the CS phoned DELGADO at telephone number 202-602-7627.

DELGADO told the CS that a female courier would meet him at 14449 Village Drive,

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 6 of 12 PagelD# 7

Woodbridge, Virginia to conduct the transaction. DELGADO also informed the CS that the
female courier would first need to come and pick up the cocaine from DELGADO before
delivering it to the CS.

18. At or around this time, law enforcement was conducting surveillance on
JOHNSON, who was driving her black Ford Explorer bearing license plate UTL8020. Law
enforcement followed JOHNSON from 16611 Flotilla Way, Woodbridge, VA, to the vicinity of
1200 14" Street, NW, Washington, DC. The GPS tracker placed on the black Ford Explorer
indicated that JOHNSON parked in the rear of this address. JOHNSON then left Washington,
DC, and drove directly to 14449 Village Drive, Woodbridge, VA without stopping.

19. At or around this time, law enforcement officers also followed the CS’s vehicle to
14449 Village Drive, Woodbridge, Virginia, where the meeting was to take place. Shortly after
the CS arrived at the location, surveillance units observed JOHNSON, driving her black Ford
Explorer bearing Virginia license plate UTL8020, arrive and park nearby. As in the previous
two controlled purchases, the CS went to the passenger side of the Explorer and exchanged the
$2,400 for approximately two ounces of cocaine, with little to no conversation between
JOHNSON and the CS.

20. Once the transaction was complete, surveillance units observed JOHN SON leave
the area in the Explorer. Surveillance units followed the Explorer to the 16611 Flotilia Way,
Woodbridge, VA at which time the surveillance was terminated.

21. At the conclusion of the transaction, the CS returned to the staging area where he
provided law enforcement the approximately two ounces of suspected cocaine that he obtained
during the transaction. Law enforcement also retrieved the audio recording and searched CS for

currency and contraband with negative results. A field test of the suspected cocaine confirmed

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 7 of 12 PagelD# 8

the presence of cocaine. Law enforcement submitted the substance to the DEA Mid Atlantic
Laboratory for testing, storage, and safekeeping. The laboratory results are pending.

22. On May 10, 2019, the Honorable Ivan D. Davis, United States Magistrate Judge
for the Eastern District of Virginia, signed a search warrant and court order authorizing the
disclosure of a GPS location (PING) for 30 days for 202-602-7627, DELGADO’s current
telephone number. |

23. On or about May 15, 2019, law enforcement conducted surveillance on
DELGADO at 1200 14" Street, NW, Washington, DC. Law enforcement observed DELGADO
arrive in a white Chevrolet Suburban bearing Virginia license plate UVP 1952. Law enforcement
followed DELGADO to the 6" floor of the apartment complex where he appeared to enter a door
at or near apartment 605.

24. Onor about May 17, 2019, law enforcement installed a camera in the hallway
outside of apartment 605 at 1200 14" Street, NW, Washington, DC, and confirmed that
DELGADO resides at apartment 605. The GPS PING on DELGADO’s telephone number also
indicated that DELGADO was at 1200 14" Street NW, Washington, DC on a daily basis,
including overnight. Law enforcement has also observed DELGADO’s white Chevrolet
Suburban bearing Virginia license plate UVP 1952 parked in the parking garage at 1200 14"
Street, NW, Washington DC several times. An unidentified black female was observed living
with DELGADO at that address.

25. Onor around May 17, 2019 — using the installed hallway camera — law
enforcement witnessed a female appearing to be JOHNSON entering apartment 605 at 1200 14"
Street NW Washington, DC. At or around the time JOHNSON was observed entering apartment

605, the tracker on JOHNSON’s black Ford Explorer shows that it was parked in the parking

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 8 of 12 PagelD# 9

garage of 1200 14" Street, NW, Washington, DC.

26. On or about May 29, 2019, law enforcement used the CS to conduct another
controlled purchase of approximately four ounces of cocaine. On this date, law enforcement met
the CS at a staging area and searched him for currency and contraband with negative results.
Law enforcement provided the CS with $4,400 in cash and an audio recording device. The CS
then phoned DELGADO at telephone number 202-602-7627. Ina recorded phone call,
DELGADO told the CS that a female courier would meet him at 14449 Village Drive,
Woodbridge, Virginia to deliver the cocaine.

27. At or around this time, law enforcement was conducting surveillance on
JOHNSON, who was driving her black Ford Explorer bearing Virginia license plate UTL8020.
Law enforcement followed JOHNSON from Virginia to 1200 14" Street, NW, Washington, DC.
Law enforcement observed JOHNSON park the Ford Explorer in the rear of 1200 14" Street,
NW, Washington DC. Johnson then exited her vehicle and stood near the rear entrance of the
apartment complex. Law enforcement observed a small card (similar to a key fob) drop to
JOHNSON from the one of the upper floors.? JOHNSON then entered the Ford Explorer and
drove into the parking garage of 1200 14" Street, NW, Washington, DC. Approximately ten
minutes later, the Ford Explorer exited the garage of 1200 14" Street, NW, Washington, DC.
Law enforcement maintained surveillance on the Ford Explorer and followed it to 14449 Village
Drive, Woodbridge, VA, without stopping.

28. At or around this time, law enforcement also followed the CS’s vehicle to 14449
Village Drive, Woodbridge, Virginia, where the meeting was to take place. Shortly after the CS

arrived at the location, surveillance units observed JOHNSON, driving her black Ford Explorer

 

Note: DELGADO’s apartment — Apt. 605 — has a window that looks into the rear of the building, from which
someone could easily drop something to the ground.

8

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 9 of 12 PagelD# 10

bearing Virginia license plate UTL8020, arrive and park nearby. As in the previous three
controlled purchases, the CS went to the passenger side of the Explorer and exchanged the
$4,400 for approximately four ounces of cocaine, with little to no conversation between
JOHNSON and the CS.

29. Once the transaction was complete, surveillance units observed JOHNSON leave
the area in the Explorer. Surveillance units followed the Explorer out of the area and terminated
surveillance,

30. At the conclusion of the transaction, the CS returned to the staging area where he
provided law enforcement with the approximately four ounces of suspected cocaine that he
obtained during the transaction. Law enforcement also retrieved the audio recording device and
searched the CS for currency and contraband with negative results. Law enforcement submitted
the suspected cocaine to the DEA Mid Atlantic Laboratory for testing, storage, and safekeeping.
The laboratory results are pending.

31. A few days after the above May 29 transaction, law enforcement reviewed the
video camera that was placed in the hallway outside of 1200 14" Street, NW, Apt. 605,
Washington, DC, and observed the unidentified black female (later identified as Carmen
DENNIS) that resides with DELGADO exit Apartment 605 — and return a short time later —
while JOHNSON was believed to be in the parking garage of 1200 14" Street, NW, Washington
DC. |

32. Onor about June 7, 2019, law enforcement used the CS to conduct another
controlled purchase of approximately nine ounces of cocaine from DELGADO. The CS was
directed to make a recorded phone call to DELGADO. The CS phoned DELGADO at telephone

number 202-602-7627, and asked to purchase nine ounces of cocaine. On a recorded call,

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 10 of 12 PagelD# 11

DEGADO told the CS that he would be able to do the nine ounce buy for $9,900 at 14449
Village Drive, Woodbridge, Virginia later that evening. DELGADO also told the CS that the
female courier JOHNSON) would not be able to meet at Village Drive until 7:00pm that
evening, because she was at work until 5:00pm.

33. At or around this time, law enforcement was conducting surveillance on
JOHNSON, who was driving her black Ford Explorer bearing Virginia license plate UTL8020.
Law enforcement followed JOHNSON from Virginia to 1200 14" Street, NW, Washington DC.
Law enforcement observed JOHNSON park the Ford Explorer in the rear of the building.
JOHNSON waited there and was met by DENNIS who entered JOHNSON’s vehicle, after which
they both drove into the downstairs parking garage. Law enforcement then observed JOHNSON
and DENNIS exit the Ford Explorer and proceed to the elevator. JOHNSON and DENNIS
proceeded to apartment 605 (confirmed by a video camera located near apartment 605).
Approximately an hour later, JOHNSON exited the parking garage in her Ford Explorer. Law
enforcement maintained surveillance on the Ford Explorer and followed it to Prince William
County. Upon entering Prince William County, Prince William County Police executed a vehicle
stop based on an arrest warrant for JOHNSON in Prince William County for drug distribution.
When JOHNSON was arrested she told law enforcement that she had cocaine in her vehicle and
on her person. JOHNSON told law enforcement she was delivering the cocaine to a house.
JOHNSON was arrested without incident.

34. At approximately the same time, law enforcement observed DENNIS leave
apartment 605 at 1200 14" Street, NW, Washington, DC. Law enforcement detained her and
bought her back to the apartment. Law enforcement advised DENNIS that law enforcement had

a federal search warrant for 1200 14" Street, NW, Apt 605, Washington, DC. Law enforcement

10

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 11 of 12 PagelD# 12

executed the search warrant on this address and found approximately 750 grams of cocaine, a
money counter, two kilogram presses, as well as other evidence. Law enforcement asked
DENNIS if she could answer some questions, to which DENNIS replied yes and was then read
her Miranda rights. DENNIS stated that she was contacted by DELGADO (her boyfriend)
earlier that night. According to DENNIS, DELGADO asked her to let JOHNSON into the
apartment because JOHNSON needed to pick up some money, and DELGADO was not in the
area. DENNIS stated that she let JOHNSON into the apartment, witnessed JOHNSON retrieve
an unused plastic baggie from the kitchen, and then proceed to the den, at which point DENNIS
walked into a bedroom, leaving JOHNSON alone in the den.3_ DENNIS stated that she did not
know what JOHNSON was doing after DENNIS left her alone in the den. DENNIS stated that
she commonly stays at DELGADO’s apartment and said that DELGADO has been living there
for a year and half.* DENNIS was released without incident after the search was completed.

35. Approximately one hour later, law enforcement executed a search warrant on
JOHNSON’s address, 16611 Flotilla Way, Woodbridge, Virginia. Nothing significant was
found at this address.

36. During this time, law enforcement was monitoring the whereabouts of
DELGADO using the GPS PING on his telephone number 202-602-7627. Law enforcement
observed that he was in the Fredericksburg, Virginia area, but was moving north towards
Woodbridge. Law enforcement directed to CS to contact DELGADO at 202-602-7627. A short

time later, DELGADO arrived at Village Drive in Woodbridge, and was taken into custody

 

3 During the search of 1200 14" Street NW, Apt. 605, Washington, DC, law enforcement recovered approximately
750 grams of suspected cocaine from a safe in the den area of the apartment.

* Approximately one week before the search warrant was executed on 1200 14 Street NW, Apt. 605, Washington,
DC, law enforcement learned that apartment 605 was rented by a Kevin Davis. During her conversation with law
enforcement, DENNIS confirmed that Davis and DELGADO are friends.

11

 
Case 1:19-cr-00229-LMB Document 2 Filed 06/08/19 Page 12 of 12 PagelD# 13

without incident.
CONCLUSION

35. Based upon the foregoing facts, I respectfully submit that probable cause exists to
believe that from on or about February, 2019, to on or about June 7, 2019 in Woodbridge, Virginia,
within the Eastern District of Virginia, and elsewhere, JESUS DELGADO, did knowingly and
intentionally conspire to distribute and possess with the intent to distribute a mixture and substance
containing 500 grams or more of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 846,

 
   

Richard L. Harrison
Special Agent
Drug Enforcement Administration

Sworn and subscribed to before me the Bday of June 2019.

Jp ®B

The Honorable Ivan D. Davis
‘United States Magistrate Judge
Alexandria, Virginia

 

12

 
